Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The claims 1, 4-11, 14-20 are allowed.  Specifically, the independent Claims 1, 11 and 20 are allowed over the prior art. The dependent Claims (4-10, 14-19) are also allowed due to its dependencies to said independent Claim. Regarding Claims 2-3 and 12-13: cancelled.

Reasons for allowance
The prior arts fail (see PTO 892) to teach or suggest a combination, specifically,
Claims 1, 11 and 20:  “the actionable decision support information comprises a list of bad actors, wherein the bad actors are determined by applying reliability rules to a usage interval between a part installation and a part failure and wherein the reliability rules comprise at least two of: i. determining whether the usage interval between past part installation and subsequent past part failure is less than a first threshold; ii. determining whether two consecutive usage intervals between past part installations and subsequent past part failures are both less than a second threshold; iii. determining whether three consecutive usage intervals between past part installations and subsequent past part failures are all less than a third threshold; and iv. determining whether at least four out of five consecutive usage intervals between past part 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864